In a quo warranto action brought to try title to the office of councilman of the town of Harrison, Westchester county, in which action, after a trial of the issues, judgment was entered in effect determining that the relator Ferris was entitled to the contested office and ousting therefrom defendants Agostinelli and Vignola and all persons claiming under or as successors to them, order denying motion of Anthony J. Mercurio for an order vacating and setting aside the said judgment in so far as it ousts or purports to oust him from the office of councilman, restrains or purports to restrain him with respect to said office and affects or purports to affect him, affirmed, with ten dollars costs and disbursements. We are of opinion (1) that the appellant, Mercurio, not being a party to the action, had no standing either to make the motion or to take an appeal from the order denying it, and (2) that the judgment is not binding on him as he was neither a party to the action nor in legal privity-with any party thereto. Lazansky, P. J., Young, Johnston, Adel and Taylor, JJ., concur.